Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,030,454. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-18, recites features/limitations of claims 1-20 of instant application. For Example:
Instant application
Reference.
Claim limitation...

1. A method comprising: storing, on a user device, a convolutional neural network trained to detect different gestures of an object, the convolutional neural network trained on a plurality of images generated from a three-dimensional model of the object, each of the plurality of mages depicting the three-dimensional model of the object in a different gesture; identifying an image depicting a physical object; classifying, using the convolutional neural network, the physical object as being in a gesture by applying the convolution neural network to the image depicting the physical object; identifying, by one or more processors of the user device, additional content that is associated with the identified gesture; and
storing the additional content on the user device.



2. The method of claim 1, wherein the additional content is user interface content associated with the identified gesture of the physical object in the image.

3. The method of claim 1, wherein the convolutional neural network is trained on a network platform.

4. The method of claim 3, further comprising:
receiving, from the network platform, the convolutional neural network that is trained on the plurality of images.

8. A system comprising: one or more processors of a machine; a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: storing a convolutional neural network trained to detect different gestures of an object, the convolutional neural network trained on a plurality of images generated from a three-dimensional model of the object, each of the plurality of images depicting the three-dimensional model of the object in a different gesture; identifying an image depicting a physical object; classifying, using the convolutional neural network, the physical object as being in a gesture by applying the convolution neural network to the image depicting the physical object; identifying additional content that is associated with the identified gesture; and storing the additional content.




9. The system of claim 8, wherein the additional content is user interface content associated with the identified gesture of the physical object in the image.

10. The system of claim 8, wherein the convolutional neural network is trained on a network platform.

11. The system of claim 10, the operations further comprising: receiving, from the network platform, the convolutional neural network that is trained on the plurality of images.

15. A non-transitory machine-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: storing a convolutional neural network trained to detect different gestures of an object, the convolutional neural network trained on a plurality of images generated from a three-dimensional model of the object, each of the plurality of images depicting the three-dimensional model of the object in a different gesture; identifying an image depicting a physical object; classifying, using the convolutional neural network, the physical object as being in a gesture by applying the convolution neural network to the image depicting the physical object; identifying additional content that is associated with the identified gesture; and storing the additional content.


Claim.

1. A method comprising: storing, on a client device, a convolutional neural network trained to detect different gestures of an object, the convolutional neural network trained on a plurality of images of a three-dimensional model of the object, each of the plurality of images being a render of the three-dimensional model of the object in a different gesture; generating, using an image sensor of the client device, an image depicting a physical object; classifying, using the convolutional neural network, the physical object as being in a gesture by applying the convolution neural network to the generated image depicting the physical object; displaying with the image, on a display device of the client device, additional content associated with the identified gesture of the physical object; and publishing, to a network platform, the additional content and the image as an ephemeral message.

2. The method of claim 1, wherein the additional content is overlay content associated with the identified gesture of the physical object in the image.

3. The method of claim 1, wherein the convolutional neural network is trained on a network platform.

4. The method of claim 3, further comprising: receiving, from the network platform, the convolutional neural network that is trained on the plurality of images.

13. A client device comprising: one or more processors; an image sensor; a display device; and a memory storing instructions that, when executed by the one or more processors, cause the client device to perform operations comprising: store a convolutional neural network trained to detect different gestures of an object, the convolutional neural network trained on a plurality of images of a three-dimensional model of the object, each of the plurality of images being a render of the three-dimensional model of the object in a different gesture; generate, using the image sensor, an image depicting a physical object; classify, using the convolutional neural network, the physical object as being in a gesture by applying the convolution neural network to the generated image depicting the physical object; display with the image, on the display device, additional content associated with the identified gesture of the physical object; and provide, to a network platform, the additional content and the image as an ephemeral message.

14. The client device of claim 13, wherein the additional content is overlay content associated with the identified gesture of the physical object in the image.

15. The client device of claim 13, wherein the convolutional neural network is trained on a network platform.

16. The client device of claim 15, further comprising: receiving, from the network platform, the convolutional neural network that is trained on the plurality of images.



18. A non-transitory machine-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: store a convolutional neural network trained to detect different gestures of an object, the convolutional neural network trained on a plurality of images of a three-dimensional model of the object, each of the plurality of images being a render of the three-dimensional model of the object in a different gesture; generate, using the image sensor, an image depicting a physical object; classify, using the convolutional neural network, the physical object as being in a gesture by applying the convolution neural network to the generated image depicting the physical object; display with the image, on the display device, additional content associated with the identified gesture of the physical object; and provide, to a network platform, the additional content and the image as an ephemeral message.
Explaining of the difference for ODP…



Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fleishman et al.  US 20160335790A1.
Regarding claim 1, Fleishman disclose for storing, on a user device ( see [0030], see “ For example, the input image may be generated via consumer grade 3D sensor such as set top boxes, smartphones see [0026],a convolutional neural network trained to detect different gestures of an object ( see [0109], see " pre-trained machine learning based classifiers may be used to perform the classifications discussed with respect to decision operations 504 and 506 and operations 507 and 508")  , the convolutional neural network trained on a plurality of images generated from a three-dimensional model of the object, each of the plurality of images depicting the three-dimensional model of the object in a different gesture (see [0090], see "input images 321 may include a representation of a hand as shown in FIG. 4A", also see [0090], see " kinematic parameters 322 may provide sets of kinematic parameters that represent multiple objects." Note in Fig.4A see depth image 401, with plurality marks, also see Fig. 1A, further in [0090], see “ In some examples, kinematic parameters 322 may represent a single object and, in other examples, kinematic parameters 322 may provide sets of kinematic parameters that represent multiple objects); identifying an image depicting a physical object (see “[0110] the classifier implemented via decision operation 504 may be pre-trained to determine whether a blob is a hand"); classifying, using the convolutional neural network, the physical object as being in a gesture by applying the convolution neural network to the image depicting the physical object( see [0110], see "The classifier implemented via decision operation 506 may be pre-trained to determine whether fingers on a detected hand belong to the left or right hand”; identifying, by one or more processors of the user device( see [0030], see “ For example, the input image may be generated via a consumer grade 3D sensor such as set top boxes, smartphones see [0026] , additional content that is associated with the identified gesture( see 0014], see “FIG. 4C illustrates example candidate fingers for an example hand blob”) ; and storing the additional content on the user device ( see [0027], see “a machine-readable medium may include read only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory devices”).
Regarding claim 2, Fleishman disclose for, wherein the additional content is user interface content associated with the identified gesture of the physical object in the image (see [0111], see “As shown in FIG. 4C, in some examples, hand blob 406 may include example candidate fingers 405 (indicated as 1-5 in FIG. 4C).
Regarding 8, see the rejection of claim 1. It recites similar limitations as claim 8. Except for a processor (see 0159). Hence it is similarly analyzed and rejected.
Regarding 9, see the rejection of claim 2. It recites similar limitations as claim 2. Hence it is similarly analyzed and rejected.
Regarding 15, see the rejection of claim 1. It recites similar limitations as claim 15. Except for a machine-readable storage device embodying instruction (see 0159). Hence it is similarly analyzed and rejected.
Regarding claim 16, Fleishman disclose for, wherein the additional content is user interface content associated with the identified gesture of the physical object in the image (see 0014], see “FIG. 4C illustrates example candidate fingers for an example hand blob”)
Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4,10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleishman et al. (Pub. No: US 20160335790 Al) in view of Pesavento et al. (US 10,033,686 B2).
 Regarding claim 3 Fleishman does not disclose for, wherein the convolutional neural network is trained on a network platform. However in the same field of endeavor Pesavento teaches the above limitation (Fig.5 see steps 502 and 504, see col.20 lines 35-40, see “Step 504's analysis can be implemented in real-time using software applying any known or to be known deep learning architecture or algorithmic technique, such as, but not limited to, deep neural networks, artificial neural networks (ANNs), convolutional neural networks (CNNs)”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Pesavento with the system and method of Fleishman, in order to identify the attributes of the media file via analyzing the detected uploaded media file by CNN on network platform.
Regarding claim 4, Fleishman disclose for receiving, from the network platform, the convolutional neural network that is trained on the plurality of images (see [0090], see “In some examples, kinematic parameters 322 may represent a single object and, in other examples, kinematic parameters 322 may provide sets of kinematic parameters that represent multiple objects).
Regarding claims 10-11, see the rejections of claims 3-4 respectively. They recite similar limitations as claims 10-11. Hence, they are similarly analyzed and rejected.
Regarding claims 17-18, see the rejections of claims 3-4 respectively. They recite similar limitations as claims 17-18. Hence, they are similarly analyzed and rejected.
Claims 5,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleishman et al. (Pub. No: US 20160335790 Al) in view of Fitzgibbonet al. (US 8,213,680 B2).
Regarding claim 5, Fleishman does not disclose for, wherein the plurality of images are rendered from a plurality of virtual cameras that view the three-dimensional model of the object from different perspectives. However, in the same field of endeavor Pesavento teaches the above limitation (Fig.11a, col.20, lines 59-65, see “FIG. 11a depicts an example view of a first pose of an actor with markers in a motion capture studio (step 500 in FIG. 5). In a simplified view of a motion capture studio, depicted by rendering 1101, multiple cameras 1140, 1142 image an actor who is wearing markers”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Fitzgibbonet with the system and method of Fleishman, in order to detect the person's body and recognize movements or poses which are performed by the person.
Regarding claims 12 and 19, see the rejection of claim 5. They recite similar limitations as claims 5. Hence, they are similarly analyzed and rejected.
Allowable Subject Matter
4.		The following is a statement of reasons for the indication of allowable subject matter: claims 6-7,13-14 and 20 would be in allowable condition, if applicant overcome the above rejections.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of Fleishman et al. (Pub. No: US 20160335790 Al) ,Pesavento et al. (US 10,033,686 B2) and Fitzgibbonet al. (US 8,213,680 B2), either alone or combined, failed to teach or suggest for features/limitations of claims 6-7,13-14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Menath US 20170038851 is cited because the reference teaches “[0002] The invention generally relates to the automatic recognition of gestures, performed by persons, by use of a computer (gesture recognition). In particular, the invention relates to a gesture interaction with a driver information system of a vehicle”.
MINNEN et al. US 20170038846 is cited because the reference teaches “The simultaneous control includes automatically detecting a gesture of at least one object from gesture data received via the sensors. The detecting comprises identifying the gesture using only the gesture data. The computer applications translate the gesture to a gesture signal, and control the display devices in response to the gesture signal”, see abstract.
ALCOVERRO VIDAL et al. US 20160180157 is cited because the reference teaches “[0001] The invention relates to the field of digital image analysis and remote control of devices. It further relates to a method for controlling an operation mode of a device using touch-free still gesture detection from an RGBD sensor. More particularly, a method to train a gesture recognizer to detect still gestures of users from range data, and control an operation mode of a device based on the recognized gesture”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664